DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 6/30/2022 (“June Resp.”). In the June Resp. claims 1-3, 5-12, and 14-22 are pending, with previous claims 4 and 13 being canceled, and claims 21 and 22 being newly presented. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0258215, to Brophy et al. (“Brophy”), which was previously cited and applied.
U.S. Patent Application Publication No. 2013/0170432, to O’Brien et al. (“O’Brien”), which was previously cited and applied.
U.S. Patent Application Publication No. 2010/0107223, to Zheng, which was previously cited and applied.
U.S. Patent Application Publication No. 2006/0047791, to Bahl, which was previously cited and applied.
U.S. Patent Application Publication No. 2021/0235566, to Haverlag et al. (“Haverlag”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 103:
Claims 1, 3, 10, 11, and 19 are obvious under section 103 over Brophy in view of O’Brien.
Claims 2, 5, 6, 12, 14, 15, and 20-22 are obvious under section 103 over Brophy in view O’Brien and in further view of Zheng.
Claims 7 and 16 are obvious under section 103 over Brophy in view of O’Brien in view of Zheng, and in further view of Bahl.
Claims 9 and 18 are obvious under section 103 over Brophy in view of O’Brien and in further view of Haverlag.
Claims 20 and 22 are objected to for being duplicate claims depending from the same parent claim.
Claims 8 and 17 are objected to for not being rejected but still depending from a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Previously Presented 35 U.S.C. § 101 Rejections of Claims 1-3, 5, 8-12, 14, and 17-20
Applicant’s arguments with respect to the section 101 rejections of claims 1-3, 5, 8-12, 14, and 17-20 have been considered but are moot because the independent claims 1, 11, and 19 have been amended with features from now canceled dependent claims that were not previously rejected as being directed to patent ineligible subject matter. Thus, all previously presented claim rejections under section 101 are withdrawn since independent claims 1, 11, and 19 now contain subject matter making the claims directed to patent eligible subject matter.

Previously Presented 35 U.S.C. § 112(b) Rejections of Claims 7, 8, 17, and 20
The section 112(b) rejections of claims 7, 8, 17, and 20 are withdrawn in light of the claim amendments and corresponding arguments on page 8 of the June Resp.

Previously Presented 35 U.S.C. §§ 102(a)(2) and 103 Claim Rejections
Applicant’s arguments with respect to Brophy (U.S. 2021/0258215) and O’Brien (U.S. 2013/0170432) on pages 9-10 of the June Resp. are not persuasive. Independent claims 1, 11, and 19 have been amended with limitations from now canceled claims 4 and 13 (which previously depended from claims 1 and 11, respectively). These limitations were previously rejected as obvious over the combination of Brophy in view of O’Brien under section 103. In particular, the rejections explained Brophy anticipated the limitations of claims 1, 11, and 19, and O’Brien being combined with Brophy to make obvious the additional limitations of claims 4 and 13. See Non-final Office Action mailed March 30, 2022 at 13, 14, 17, 18.
Applicant argues that O’Brien, in particular, while teaching a factory reset, does not teach “the factory reset restores firmware in the electronic device to a factory-fresh version and a configuration of the electronic device to a factory-fresh state; and wherein the factory reset erases memory in the electronic device,” as recited in amended claims 1, 11, and 19, and as a result, neither Brophy nor O’Brien (nor the combination) teach each limitation as recited in the independent claims. See June Resp. at 8-10.
The rejections of now canceled claims 4 and 13 cited paragraph 12 of O’Brien, which states, “most access points can be ‘factory reset,’ restoring a default configuration state to an access point.” (Emphasis added.) Applicant argues that neither this description nor any other in O’Brien teach “restor[ing] firmware in the electronic device to a factory-fresh version and a configuration of the electronic device to a factory-fresh state; and wherein the factory reset erases memory in the electronic device,” as claimed. See June Resp. at 9. This is not persuasive, however, because a “factory reset” that “restor[es a] default configuration state” would necessarily be “factory-fresh” and in so doing, resets the device to its original (i.e., “default”) configuration state. A “default” station is understood to require the device to not have anything beyond original factory programming and data stored in memory, thus, the memory would be reset/restored/erased as well during a “factory reset.” This is also confirmed in a subsequent description of O’Brien that describes a “factory reset” (see O’Brien ¶ 23), and is consistent with the dictionary definition of “factory reset” (see “Factory Reset,” Web page <https://www.techopedia.com/definition/17154/factory-reset>, 1 page, January 3, 2016, retrieved from Internet Archive Wayback Machine <https://web.archive.org/web/20160103070858/https://www.techopedia.com/definition/17154/factory-reset> on October 11, 2022, “Factory reset is the term used to describe the removal of user data from an electronic device and restore it back to factory settings ... A factory reset is also known as a hard reset, hardware reset or master reset.” As a result, the “factory reset” as recited in claims 1, 11, and 19, is taught by the “factory reset” described in O’Brien, especially in light of the definition of the term. 
For at least the reasons above, Applicant’s argument against O’Brien is not persuasive, and the combination of Brophy and O’Brien make obvious at least claims 1, 11, and 19 as explained below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (U.S. 2021/0258215) in view of O’Brien (U.S. 2013/0170432), both of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claim 1, Brophy teaches:
An electronic device, comprising: 5an interface circuit configured to communicate with a second electronic device (see Brophy Fig. 2, the network access point 128 is the “electronic device” that is capable of communicating with any other of the shown devices either directly or indirectly (i.e., “second electronic device”), and where any of the electronic computing components of the access point 128 can be a “network node” (e.g., processors) and the “interface circuit” must be part of the access point 128 by the fact that the access point 128 communicates with other devices, see also ¶¶ 22, 25, 47, 119), and 
wherein the electronic device is configured to: 
receive, using wired or wireless communication, a packet or a frame associated with the second electronic device, wherein the packet or the frame comprises 10information specifying a … reset command (see Brophy Figs. 1, 2B, ¶ 69, “[t]he property administrator 104 can then use the interface element 220b to transmit a remote reset signal to power cycle the network access point 128,” where the “network node” is any internal processing component of the access point 128, the “information specifying a … reset command” is the remote reset signal, which is transmitted in a packet or frame, see ¶¶ 25, 69, 84, 119); and 
perform the … reset in response to receiving the … reset command (see Brophy ¶ 69, upon receipt of the reset signal, the access point 128 would perform a … reset).

Brophy does not necessarily teach that the “reset command” is a “factory reset command” or that the “factory reset restores firmware in the electronic device to a factory-fresh version and a configuration of the electronic 20device to a factory-fresh state; and wherein the factory reset erases memory in the electronic device,” as recited in the claim. O’Brien remedies this and teaches a reset command can be a “factory reset command” and that the “factory reset restores firmware in the electronic device to a factory-fresh version and a configuration of the electronic 20device to a factory-fresh state; and wherein the factory reset erases memory in the electronic device.” See O’Brien ¶ 12, where access points can be factory reset to a “default configuration state”, which is understood to be that the access point is returned to “factory fresh” state in all aspects (i.e., firmware and software), and all data from memory would be deleted since that is a factory configuration; see also ¶ 23, and, as a reference document only, “Factory Reset,” Web page <https://www.techopedia.com/definition/17154/factory-reset>, 1 page, January 3, 2016, retrieved from Internet Archive Wayback Machine <https://web.archive.org/web/20160103070858/https://www.techopedia.com/definition/17154/factory-reset> on October 11, 2022, “Factory reset is the term used to describe the removal of user data from an electronic device and restore it back to factory settings ... A factory reset is also known as a hard reset, hardware reset or master reset.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically define resetting an access point, such as in Brophy, as returning to a factory fresh configuration, including erasing memory, as in O’Brien, to attempt to fix an improperly functioning access point. See Brophy ¶ 69.

Regarding claim 3, which depends from claim 1, Brophy further teaches “the second electronic device comprises an access point or a controller of the electronic device.” See Brophy Fig. 2B, at least the user device 150 is a “second device” that can control the access point 128, ¶¶ 23, 52, 69.

Regarding claim 10, which depends from claim 1, Brophy further teaches “the electronic device comprises: memory configured to store program instructions; and a processor, coupled to the memory, configured to execute the program 15instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform the factory reset.” See Brophy ¶ 119, where all the computing devices described have at least a processor and memory with instructions (e.g., a program) that executes to perform, for example, the factory reset.

Regarding claim 11, there is recited a “non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device 20to perform operations” that are virtually identical to the functions carried out by the “electronic device” of claim 1. Brophy describes that the computing devices have at least a processor and memory with instructions (e.g., a program) that executes to perform various functions. See Brophy ¶ 119. Brophy was also used to reject the similarly recited functions in claim 1, as presented above. As a result, claim 11 is rejected as obvious under section 103 over Brophy in view of O’Brien for at least the reasons above in the rejection of claim 1.

Regarding claim 19, there is recited a “method for performing a factory reset” with steps virtually identical to the functions carried out by the “electronic device” of claim 1. Since Brophy was used to reject the similarly recited functions in claim 1, as presented above, claim 19 is rejected as obvious under section 103 over Brophy in view of O’Brien for at least the reasons above in the rejection of claim 1.

Claims 2, 5, 6, 12, 14, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (U.S. 2021/0258215) in view of O’Brien (U.S. 2013/0170432), as applied to claims 1, 11, and 19 above, and in further view of Zheng (U.S. 2010/0107223), all of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claims 2, 12, and 21, which depend from claims 1, 11, and 19, respectively, neither Brophy nor O’Brien teach the additionally recited limitations in either claim. Zheng remedies this and teaches “the second electronic device comprises a dynamic host configuration protocol (DHCP) server or performs 15functions of a DHCP server,” as recited in both claims. See Zheng Fig. 2, DHCP server 303 is a server, similar to the server 130 in Brophy, which is in communication with the network access point 128, and the DHCP server 303 performs DHCP functions, see ¶ 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DHCP server of Zheng with the combination of Brophy and O’Brien to assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Regarding claims 5, 14, 20, and 22, which depend from claims 1, 11, and 19, respectively, neither Brophy nor O’Brien teach the additionally recited limitations in either claim. Zheng remedies this and teaches “the packet or the frame comprises an acknowledgment (ACK) in a discover, offer, request and acknowledgment (DORA) procedure,” as recited in both claims. See Zheng Fig. 5, steps S506, S509, S514, ¶¶ 71, 79-81, a packet, such as that in Brophy, can carry and ACK as part of a DORA procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ACK and DORA procedure of Zheng with the packet and the combination of Brophy and O’Brien to make use of the DHCP procedure and assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Regarding claims 6 and 15, which depend from claims 5 and 14, respectively, Zheng further teaches “the electronic device is configured to: determine whether a predefined time interval has elapsed; and when the predefined time interval has elapsed, provide a discover message addressed to the second electronic device, wherein the discover 30message initiates the DORA procedure,” as recited in claim 6 and similarly in claim 15. See Zheng ¶ 80, after a timer has expired (i.e., elapsed) a discover message, such as a DHCP request, of a DORA procedure is sent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine send a discover message as part of a DORA procedure after expiration of a timer, as in Zheng, with the combination of Brophy and O’Brien to make use of the DHCP procedure and assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (U.S. 2021/0258215) in view of O’Brien (U.S. 2013/0170432) in view of Zheng (U.S. 2010/0107223), as applied to claims 5 and 14 above, and in further view of Bahl (U.S. 2006/0047791), all of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claims 7 and 16, which depend from claims 5 and 14, respectively, while Zheng teaches DHCP procedures and transmitting ACKs, Brophy, O’Brien, and Zheng are silent as the additionally recited features of claims 7 and 16. Bahl remedies this and teaches “the electronic device is configured to: 321534-1807 (RUC1807-US) receive a negative acknowledgment (NACK) associated with the second electronic device; and in response to receiving the NACK, provide a discover message addressed to the second electronic device, wherein the discover message 5initiates the DORA procedure,” as recited in claim 7 and similarly in claim 16. See Bahl ¶ 32, upon receipt of a NACK a device (e.g., a “second electronic device”) will “enter the normal DISCOVER [(i.e., DORA)] procedure”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine entering in a DORA procedure after receiving a NACK, as in Bahl, with the combination of Brophy, O’Brien, and Zheng to assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4; see also Bahl Abstract.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (U.S. 2021/0258215) in view of O’Brien (U.S. 2013/0170432) as applied to claims 1 and 11 above, and in further view of Haverlag (U.S. 2021/0235566), all of which are in the same field of remote factory reset as the claimed invention.

Regarding claims 9 and 18, which depend from claims 1 and 11, respectively, neither Brophy nor O’Brien teach the additionally recited limitations in claims 9 and 18. Haverlag remedies this and teaches that an “electronic device is configured to ignore the packet or the frame when received outside of a predefined time interval 10or when a number of received instances of the packet or the frame exceeds a predefined value,” as recited in claims 9 and 18. See Haverlag ¶¶ 85-87, if the factory reset command is not received during a timer period, the device “may effectively ignore the command and not implement the factory reset.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ignoring a reset command after a period of time, as in Haverlag, with the combination of Brophy and O’Brien for security in that the device “only has a limited amount of time trigger the reset.” See Haverlag ¶ 87.

Double Patenting
Applicant is advised that should claim 20 or 22 be found allowable, the other of claims 20 or 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the final form of the claims is not yet presented, claims 8 and 17 contain allowable features, such as “the information [specifying a factory reset command] is included in an option 43 subfield or an option 52 subfield in the [received] packet or the [received] frame and the packet or the frame comprises a dynamic host configuration protocol (DHCP) acknowledgement (ACK).” Garcia (U.S. Patent Application Publication No. 2010/0290366) describes sending DHCP option 43 messages and resetting a modem (see ¶ 40), but not necessarily sending such a message to an access point (see e.g., Fig. 5 of the instant application) nor in a packet or frame that “comprises a dynamic host configuration protocol (DHCP) acknowledgement (ACK).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2010/0290366, to Garcia, describes sending DHCP option 43 messages, and resetting a modem, but not as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413